Citation Nr: 1020255	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-11 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 9, 2007 
for the grant of nonservice-connected pension.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to April 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, that granted entitlement to 
nonservice-connected pension, effective July 9, 2007.  


FINDINGS OF FACT

1.  The RO initially denied entitlement to nonservice-
connected pension in a June 2006 final rating decision.  

2.  The Veteran filed another claim for entitlement to 
nonservice-connected pension on July 9, 2007; this claim was 
granted in an August 2007 rating decision, effective July 9, 
2007. 

3.  The February 2007 letter from the Veteran and documents 
received by the RO in May 2007 do not constitute valid notice 
of disagreements, and no communication following the June 
2006 rating action and prior to July 9, 2007 may be 
interpreted as an informal claim of entitlement to 
nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 9, 2007 
for the award of nonservice-connected pension benefits have 
not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to nonservice-connected pension was granted in an 
August 2007 rating decision, effective July 9, 2007.  The 
Veteran contends that an earlier effective date is warranted 
as he filed a timely notice of disagreement (NOD) that 
initiated an appeal with a June 2006 rating decision that 
denied an earlier claim for pension.    

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his or her own willful misconduct.  See 38 U.S.C.A. § 1521 
(West 2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 
(1993) and cases cited therein.
In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Applicable regulations provide more specifically that the 
effective date for a claim for disability pension received on 
or after October 1, 1984 is the date of receipt of the claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(1)(ii).  However, an 
award of disability pension may not be effective prior to the 
date entitlement arose.  38 C.F.R. § 3.400(b)(1).  If, within 
one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled, 
the pension award may be made effective from the date of 
receipt of the claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran. 38 C.F.R. § 3.400(b)(1)(ii)(B).

The Veteran's original claim for nonservice-connected pension 
was filed in May 2005, along with several claims for service 
connection.  In a June 2006 rating decision, the RO 
determined that he did not meet the requirements for 
nonservice-connected pension, and the Veteran was notified of 
the denial of this claim and his claims for service 
connection in a June 2006 letter.  He responded in February 
2007 with a letter referencing his claim number and stating 
that VA was "wrong, wrong, wrong," and that his 
disabilities were real and painful.  The RO responded by a 
letter in March 2007 informing him that his letter received 
in February 2007 did not qualify as a valid notice of 
disagreement because it did not identify the specific 
determinations in the rating decision with which he 
disagreed.  Both the Veteran and his representative were also 
given VA Form 4107 containing information about appellate 
rights.  The Veteran did not appeal the decision that the 
letter received in February 2007 was not a valid notice of 
disagreement.

The threshold question to be answered in this case is whether 
the appellant submitted a timely and valid NOD to the June 
2006 rating decision denying entitlement to nonservice-
connected pension.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.201 (2009).  An NOD must (1) express disagreement 
with a specific determination of the agency of original 
jurisdiction (AOJ), i.e. the RO; (2) be filed in writing; (3) 
be filed with the AOJ; (4) be filed within one year after the 
date of mailing of notice of the AOJ decision; and (5) be 
filed by the claimant or the claimant's authorized 
representative.  While special wording is not required, an 
NOD must be in terms that can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).

The RO determined in March 2007 that the February 2007 letter 
from the Veteran was not a valid notice of disagreement.  The 
February 2007 letter was clearly filed in writing and with 
the RO.  It was also received within one year after the date 
of mailing of notice of the June 2006 rating decision.  The 
Board notes, however, that it did not express disagreement 
with a specific determination of the RO.  The June 2006 
rating decision not only denied entitlement to nonservice-
connected pension, but also found that the record did not 
establish entitlement to service connection for several 
disabilities.  Although the February 2007 letter from the 
Veteran expressed disagreement with the June 2006 rating 
decision generally, it did not specify whether the Veteran 
intended to initiate an appeal with respect to all, some, or 
none of the issues denied by the RO.  The Veteran never 
mentioned his claim for nonservice-connected pension, nor did 
he state that he wished to appeal the denial of that 
particular claim.  

The Court of Appeals for Veterans Claims (Court) and the 
Federal Circuit have held that VA should liberally interpret 
a written communication which may constitute an NOD under the 
law.   See Gallegos v. Gober, 14 Vet. App. 50 (2000), rev'd 
sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) 
(the language of 38 C.F.R. § 20.201 properly implemented 38 
U.S.C.A. § 7105, and assuming that the [claimant] desired 
appellate review, meeting the requirement of § 20.201 was not 
an onerous task).  See also Gallegos v. Principi, 16 Vet. 
App. 551 (2003) (per curiam).  However, 38 C.F.R. § 20.201 
explicitly states that if the AOJ gives notice that 
adjudicative determinations were made on several issues at 
the same time, an NOD must identify which specific 
determinations a claimant disagrees with and wishes to 
appeal.  Here, the February 2007 letter from the Veteran did 
not in any way specify that he wished to appeal the denial of 
the claim for entitlement to nonservice-connected pension; 
therefore, it cannot constitute a valid NOD with that aspect 
of the June 2006 rating decision. 

Additionally, the Veteran has contended that he filed an NOD 
in May 2007 with his representative that initiated an appeal 
to the June 2006 rating decision.  He argues that this NOD 
was altered so that it appeared to have been received outside 
the twelve month period allotted for filing an NOD.  In 
support of this contention, the Veteran provided copies of 
the documents he claims constitute an NOD.  These documents, 
while received by VA in May 2007, only appointed the Veterans 
of Foreign Wars as the Veteran's representative and pertain 
to a claim for VA health benefits.  They do not express 
disagreement with the June 2006 rating decision and do not 
indicate that the Veteran intended to initiate an appeal with 
respect to the denial of his claim for nonservice-connected 
pension benefits.  Therefore, neither of the May 2007 
documents can be considered a valid NOD.  

As the Veteran failed to initiate an appeal of the June 2006 
denial of his claim for nonservice-connected pension, the 
June 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002).  The Veteran's next claim for nonservice-connected 
pension benefits was received on July 9, 2007.  Consequently, 
that date-July 9, 2007-serves as the date of receipt of the 
current nonservice-connected pension claim.  There is nothing 
in the record prior to July 9, 2007, that indicates an intent 
to reopen a claim for nonservice-connected pension benefits 
and therefore no evidence of an earlier formal or informal 
claim.  

The evidence of record does not reveal the exact date upon 
which entitlement arose (i.e., the day when the Veteran 
became unable to secure and follow a substantially gainful 
occupation due to disability).  However, even if the evidence 
established that the Veteran was unable to work due to his 
disabilities prior to July 9, 2007, there is no evidence that 
he was so incapacitated that he was unable to file a claim 
for pension for at least the first 30 days following the date 
on which he became totally disabled.  See 38 C.F.R. § 
3.400(b)(1)(ii)(A)-(B) (2009).  Furthermore, the effective 
date of an award of pension will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2009) (emphasis added).  Even if 
entitlement to nonservice-connected pension arose prior to 
July 2007, the later date would still be the date his claim 
was received.  Thus, July 9, 2007 is the earliest possible 
effective date for the grant of nonservice-connected pension 
benefits and the claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial 
effective date following the grant of nonservice-connected 
pension.  In the context of a claim for service connection, 
the courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board finds the 
current situation is analogous and VCAA notice is therefore 
not required.  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has 
obtained records of treatment reported by the Veteran, 
including service treatment records and records of VA 
treatment.  A VA examination is not necessary in this case as 
there is no indication such an examination would result in 
evidence to support the claim for an earlier effective date.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an effective date earlier than July 9, 2007 
for the grant of nonservice-connected pension is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


